Citation Nr: 1810095	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  12-17 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD), from September 20, 2006, to March 8, 2012.

3.  Entitlement to a rating in excess of 20 percent, from December 30, 2004, to March 4, 2012, and 40 percent, as of March 5, 2012, for diabetes mellitus with erectile dysfunction and hypertension.

4.  Entitlement to initial ratings in excess of 0 percent, from January 13, 2006, to July 22, 2007, and 10 percent, as of July 23, 2007, for bilateral cataracts.


REPRESENTATION

Veteran represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. N., Counsel


INTRODUCTION

The Veteran had active service from February 1969 to December 1971 and in May 1992.  

These claims come before the Board of Veterans' Appeals (Board) on appeal from March 2007 and January 2008 rating decisions of the Los Angeles, California, Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2016, the Veteran testified in support of these claims during a hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  In November 2016, the Board remanded these claims to the Agency of Original Jurisdiction for additional action.

The claim of entitlement to initial ratings for bilateral cataracts is REMANDED to the Agency of Original Jurisdiction for additional action.


FINDINGS OF FACT

1.  The Veteran does not currently have bilateral hearing loss that constitutes a disability by VA standards.  

2.  From November 17, 2011, to March 8, 2012, it is at least as likely as not that the Veteran's PTSD was as severe as was shown on VA examination conducted on March 9, 2012.

3.  Prior to November 17, 2011, PTSD caused occupational and social impairment with deficiencies in most areas, including work, interpersonal relations, and mood.  

4.  Prior to April 22, 2009, diabetes mellitus with erectile dysfunction and hypertension required the use of insulin and a restricted diet, but not regulation of activities.  

5.  As of April 22, 2009, diabetes mellitus with erectile dysfunction and hypertension has required the use of insulin, a restricted diet, and regulation of activities, but has not resulted in episodes of ketoacidosis or hypoglycemic reactions.  

6.  Complications of diabetes mellitus include erectile dysfunction, for which the Veteran is receiving special monthly compensation; noncompensably disabling hypertension, and diabeticorum, bilateral cataracts, and peripheral neuropathy of each lower extremity, for which he is separately service-connected.   


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or aggravated by service and may not be presumed to have been incurred in service.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017). 

2.  The criteria for entitlement to an initial 100 percent rating for PTSD, from November 17, 2011, but not earlier, to March 8, 2012, are met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1-4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2017). 

3.  The criteria for entitlement to an initial 70 percent rating, but not greater for PTSD, from September 20, 2006, to November 16, 2011, are met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1-4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2017). 

4.  The criteria for entitlement to an initial rating in excess of 20 percent for diabetes mellitus with erectile dysfunction and hypertension, prior to April 22, 2009, are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.159, 4.1-4.10, 4.119, Diagnostic Code 7913 (2017). 

5.  The criteria for entitlement to an initial 40 percent rating for diabetes mellitus with erectile dysfunction and hypertension, from April 22, 2009, but not earlier, to March 4, 2012, are met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.159, 4.1-4.10, 4.119, Diagnostic Code 7913 (2017). 

6.  The criteria for entitlement to a rating in excess of 40 percent for diabetes mellitus with erectile dysfunction and hypertension, as of March 5, 2012, are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.159, 4.1-4.10, 4.119, Diagnostic Code 7913 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has duties to notify and assist claimants who make claims for benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Specifically, VA is to notify a claimant and representative, if any, of the information and medical or lay evidence not previously provided to VA that is necessary to substantiate the claim, which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  VA is also to assist a claimant in obtaining evidence necessary to substantiate a claim, including, in certain cases, by providing a medical examination or obtaining a medical opinion.  38 U.S.C. §§ 5103(a), 5103A (2012); 38 C.F.R. § 3.159(b), (c) (2017). 

Here, the Veteran does not assert VA violated any duty to notify, that there are any outstanding records that need to be secured on behalf of the Veteran, or that any VA examination provided during the course of this appeal was inadequate.  Therefore, no further notification or assistance is necessary. 

Service Connection

The Veteran seeks service connection for bilateral hearing loss on a direct basis, as related to or initially manifesting during active service.  According to a history he reported during a January 2010 VA audiological examination, he first noticed hearing loss in 1970, after being exposed to loud noise from artillery fire, explosions, fire fights, mortar rounds and grenades.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (a) (2017).  Generally, to prevail on a claim for service connection as directly related to service, there must be competent evidence of: (1) a current disability; (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Service connection may be presumed for certain chronic diseases, such as organic diseases of the nervous system, to include sensorineural hearing loss, if the disease manifests to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1101, 1112 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017). 

In this case, the evidence does not satisfy all elements of a service connection claim.  Specifically, it does not show a current disability during or contemporary to the appeal period, a prerequisite for establishing service connection.  Absent proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

The service medical records do not show that the Veteran had hearing loss during service.  The service personnel records satisfy the in-service occurrence element of a service connection claim.  They establish that, during service, the Veteran served as a rifleman, similar to a Proof Director of small arms, including in combat, the duties of which would have exposed him to noise, as claimed.  The question is whether the Veteran has hearing loss as a result of that noise exposure.

Impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017). 

The Veteran underwent two audiological tests during the course of this appeal, including in January 2010 and February 2017, and, according to those tests, although his hearing worsened during the course of this appeal, his auditory thresholds remained between 15 and 35 in the critical frequencies and he had speech recognition scores greater than 94 percent.  One VA examiner diagnosed bilateral sensorineural hearing loss based on these findings, but the findings do not establish hearing loss by the above VA standards.  The auditory thresholds were all less than 40 decibels and Maryland CNC scores were 94 percent or greater.  Neither ear had three or more of the tested frequencies with auditory thresholds of 26 decibels or greater.

So, despite having been exposed to noise in service, there medical evidence is against a finding that the exposure resulted in a bilateral hearing loss disability for VA purposes.  The Veteran's assertions diagnosing a hearing loss disability and linking it to in-service noise exposure represent the evidence of record satisfying the current disability and nexus elements of this claim.  The Veteran is competent to report when he began to experience hearing difficulties as such difficulties are lay observable.  However, without medical training, which he lacks, he is not competent to determine if the difficulties are sufficiently severe as to be considered hearing loss.  That matter, requiring audiological testing, is simply beyond the knowledge of a layperson.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  While a physician diagnosed sensorineural hearing loss, the audiometric and Maryland CNC findings do not support a finding of hearing loss disability by VA guidelines.

Accordingly, the Board finds that the most persuasive evidence, from the audiological testing, shows reflects an absence of bilateral hearing loss by VA standards.  As the preponderance of the evidence is against the claim, service connection for hearing loss disability must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).

Higher Initial/Increased Ratings

The Veteran seeks higher initial or increased ratings for PTSD, diabetes mellitus, and cataracts.  Disability ratings are determined by evaluating the extent to which a service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2017).  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017). 

Separate ratings may be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

PTSD

The RO has rated the Veteran's PTSD 50 percent pursuant to Diagnostic Code 9411 from September 20, 2006, to March 8, 2012.  As of March 9, 2012, a 100 percent rating has been assigned.  The Veteran claims he is entitled to an initial rating in excess of 50 percent for PTSD, prior to March 9, 2012.  According to his March 2016 hearing testimony, initially, he did not have the means to seek adequate treatment for, and did not really know what was going on with, his mental health.  He alleges that, at that time, prior to 2012, he was in a worse state, dealing with substance abuse issues, when others began telling him about available treatment.  He had difficulty coping and tended to isolate himself, which group therapy somewhat helped.  

The Board finds that the evidence supports the Veteran's assertions, necessitating the assignment of higher initial ratings, covering two different time periods.

Service-connected mental health disabilities, with the exception of eating disorders, are rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130 (2017).  That rating formula provides that a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2017).  

A 70 percent rating is assigned when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2017).  

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2017).  

From November 17, 2011, to March 8, 2012

A January 2008 rating decision established service connection for PTSD and assigned an initial 10 percent rating, effective September 20, 2006.  The RO increased that rating to 50 percent, from September 20, 2006, in a March 2011 rating decision .  A June 2012 rating decision increased the rating to 100 percent, effective March 9, 2012, based on the report of March 9, 2012, VA psychiatric examination, in which the examiner found the Veteran impaired occupationally and socially with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood; a November 17, 2011, letter from a private doctor advising the Veteran to take leave from work to pursue PTSD treatment; and treatment records showing the Veteran last worked on September 2, 2011.  The RO also assigned a total disability rating based on individual unemployability due to service-connected disability, from September 3, 2011, to March 8, 2012.  

The Board finds that the treatment records and VA examination reports do not establish that the Veteran was totally impaired both occupationally and socially due to PTSD prior to March 9, 2012.  He last worked on September 2, 2011, but still attended group therapy sessions, had a girlfriend, was in touch with his daughter, and temporarily lived with a friend.  However, according to those same records, from November 17, 2011, to March 8, 2012, his PTSD was as severe as was shown during the March 9, 2012 VA examination.  In November 2011, after a private doctor advised the Veteran to take leave for PTSD treatment, the Veteran did not resume working.  In addition, during that time period, the Veteran admitted and medical personnel regularly noted that the Veteran had mood disturbances and difficulties in interpersonal relationships.  Inasmuch as the RO found those symptoms sufficiently severe as to warrant the initial assignment of a 100 percent rating, from March 9, 2012, the Board finds them sufficiently severe as to warrant the initial assignment of a 100 percent rating, from November 17, 2011, when the Veteran was advised to leave work for PTSD treatment, to which he never returned, until March 8, 2012.  

The Board finds that the evidence supports the assignment of a 100 percent schedular rating for PTSD, as of November 17, 2011, but not earlier.  The question remains whether the Veteran is entitled to an initial rating in excess of 50 percent for the period preceding November 17, 2011.  

Prior to November 17, 2011

Prior to November 17, 2011, some medical personnel described the Veteran's mental health issues as mild and assigned Global Assessment of Functioning (GAF) scores indicative of mild to moderate impairment.  However, more medical personnel noted findings establishing the Veteran had occupational and social impairment with deficiencies in most areas, including work, interpersonal relations and mood, impairment warranting the assignment of a 70 percent rating.  

More specifically, in November 2004, the Veteran, who was homeless, was evaluated for admission to a domiciliary, at which time an examiner noted polysubstance abuse and positive PTSD and depression screens.  Thereafter, in December 2004, the Veteran began seeking mental health treatment.  During that month, examiners noted that the Veteran had a depressive mood, hypervigilance, uneasiness, anxiety, difficulty sleeping, irritability, a tendency to withdraw and isolate himself from others, memory and concentration problems and fair to good insight and judgment.  They assigned the Veteran GAF scores of 45 and 60.  One indicated the Veteran had moderate to severe impairment in the ability to care for himself.  One diagnosed adjustment reaction, later recharacterized to include mixed emotional features.  At that time, the Veteran reported working part-time jobs and keeping in touch with his daughter.  

The Veteran continued to receive treatment for depression and, beginning in January 2005, examiners noted that the Veteran had difficulty in interpersonal relationships.  One assigned the Veteran's substance abuse disorders and depressed mood a GAF score of 55.

From 2005 to 2007, the Veteran's depression persisted.  He sought treatment for mood disturbances, including depression, characterized as mild, hypervigilance and intrusive thoughts, and was noted to have a constricted affect. In 2007, a doctor first diagnosed the Veteran with PTSD.  The Veteran then began participating in a PTSD program and taking Paxil with success.  In November 2007, he presented complaining of mild depression, sleeping difficulties, including nightmares, and a tendency to keep to himself and be watchful when in public.  Doctors assigned GAF scores of 70 and 75 and encouraged continued participation in the PTSD program.  

Through 2008, the Veteran remained in the PTSD program, continued taking medication and worked odd jobs.  He complained of sleeping difficulties, nightmares, increasing irritability with a tendency to feel edgy and get snappy and short with people, and a loss of motivation.  Doctors noted mood abnormalities, diagnosed PTSD and depression, not otherwise specified, assigned GAF scores of 65 and 70, twice increased the Veteran's medication dosage, prescribed an additional medication for irritability and then increased its dosage.  In June 2008, one examiner noted that the medications might be causing the Veteran difficulties at work.

During a VA examination conducted in July 2008, the Veteran reported that he had been working in a shelter for the last year and was having memories of Vietnam, unpleasant dreams and nightmares, flashbacks, low motivation, irritability, a tendency to avoid crowds and isolate himself from others, and passive death wishes.  The VA examiner found the Veteran's substance abuse, in remission, related to his PTSD and noted mood disturbances with a sad and guarded mood and constricted affect, poor socialization, and disturbances in occupational functioning.  The examiner assigned a GAF score of 55 and noted a good prognosis with regard to the substance abuse, but a guarded prognosis with regard to the PTSD.

From 2009 to 2012, the Veteran reported being more irritable at work and experiencing anxiety and more frequent nightmares, complaints prompting his doctor to change the dosages of his medications.  He temporarily lived with a friend, later his girlfriend, and prior to September 2011, continued working at the shelter, but on the swing shift.  Doctors noted mood disturbances, including mild depression, irritability at work, hypervigilance, and a greater tendency toward isolation.  The treating professional indicated that the Veteran's work shift might be aggravating his problems.  

During the time period in question, medical personnel disagreed regarding the overall severity of the Veteran's psychiatric state, assigning GAF scores ranging from 45 to 75.  Those individuals, however, agreed with regard to the effect the Veteran's psychiatric state was having on most areas of living, including his mood, work, and relationships.  From 2004 to 2011, they collectively noted deficiencies in all three areas, establishing entitlement to a 70 percent rating for PTSD under Diagnostic Code 9411, from September 20, 2006, to November 17, 2011.  

Accordingly, the Board finds that the criteria for an increased rating of 70 percent, but not greater, were met for PTSD from September 20, 2006, to November 17, 2011.  However, the Board finds that an initial rating in excess of 70 percent may not be assigned prior to November 17, 2011.  Although the Veteran stopped working during this time period due to occupational impairment, he was never totally impaired socially.  Rather, he participated in group therapy, lived with his girlfriend, and kept in touch with his daughter.  Therefore, the Board finds that the preponderance of the evidence is against the assignment of a 100 percent rating prior to November 18, 2011.

Diabetes Mellitus with Erectile Dysfunction and Hypertension

The RO has rated the Veteran's diabetes mellitus with erectile dysfunction and hypertension 20 percent from December 30, 2004, to March 4, 2012, and 40 percent disabling March 5, 2012, pursuant to Diagnostic Code 7913.  The Veteran testified at the Board hearing he is entitled to increased ratings for diabetes mellitus because the condition continues to necessitate the use of insulin and pills. 

Diagnostic Code 7913 provides that a 20 percent rating is assigned when diabetes mellitus requires insulin and a restricted diet, or; oral hypoglycemic agent and a restricted diet.  A 40 percent rating is assigned when diabetes mellitus requires insulin, a restricted diet, and regulation of activities, which is defined as the avoidance of strenuous occupational and recreational activities.  A 60 percent rating is assigned when diabetes mellitus requires insulin, a restricted diet, and regulation of activities, with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is assigned when diabetes mellitus requires more than one daily injection of insulin, restricted diet, and regulation of activities, with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2017). 

Compensable complications of diabetes mellitus are to be rated separately unless they are part of the criteria used to support a 100 percent rating.  Noncompensable complications are considered part of the diabetes mellitus process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note 1 (2017).  Complications of the Veteran's diabetes mellitus include erectile dysfunction, for which he is receiving special monthly compensation, noncompensably disabling hypertension, and diabeticorum, bilateral cataracts, and peripheral neuropathy of each lower extremity, for which he is separately service connected.   

Presently, as they are noncompensable, the erectile dysfunction and hypertension are considered part of the Veteran's diabetes mellitus.  The Board finds that the evidence does not establish that those conditions are compensably disabling.  To be considered compensable under the rating schedule, the evidence must show that the erectile dysfunction includes deformity of the penis.  38 C.F.R. § 4.20, Diagnostic Code 7522 (2018).  However, during VA examinations, the Veteran denied having any deformity, so a compensable rating for erectile dysfunction is not warranted and it is considered as part of the diabetic process.  The Veteran does receive special monthly compensation for loss of use of a creative organ.

The evidence must also show that the hypertension results in diastolic pressure of predominantly 100 or more, or systolic pressure predominantly 160 or more, or that an individual with a history of diastolic blood pressure of predominantly 100 or more requires continuous medication for control of the hypertension.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2017).  According to treatment records, however, although the Veteran requires continuous medication for control of his hypertension, since 2004, his blood pressure has remained under control.  As he struggled with substance abuse, he occasionally became non-compliant, resulting in higher blood pressure readings.  But even in those cases, the diastolic portion of these readings were not predominantly 100 or more.  The evidence does not show a history of a diastolic pressure of predominantly 100 or more with current medication for control, or that the diastolic pressure is currently predominantly 100 or more, or that systolic pressure is predominantly 160 or more.

Prior to April 22, 2009

According to treatment records, prior to April 22, 2009, the Veteran's diabetes necessitated daily injections of insulin, short and long acting, an oral hypoglycemic agent, and a restricted diet.  

The Veteran was first diagnosed in 2002.  Thereafter, he regularly visited an endocrinologist and a nutritionist.  Those providers noted intermittent periods of poor control and discussed with the Veteran the importance of controlling his diet and exercising, including by walking, largely to lose weight.  Prior to April 22, 2009, providers never recommended regulation of activities.  Rather, they encouraged exercise to help control the diabetes.  In 2004, they noted the Veteran was not meeting minimum exercise recommendations.  In 2006, they indicated the Veteran was exercising and did not discourage that activity.

Therefore, the Board finds that the criteria for a 40 percent rating were not met prior to April 22, 2009, as the Veteran was encouraged to exercise and regulation of activities was not required for control of diabetes.  Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a higher rating prior to April 22, 2009.

From April 22, 2009, to March 4, 2012

During a VA examination conducted on April 22, 2009, an examiner specifically that the Veteran should avoid strenuous activity for the purpose of preventing hypoglycemic reactions.  That recommendation involves regulation of activities, thereby entitling the Veteran to a 40 percent rating for diabetes mellitus as of April 22, 2009.  

However, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 40 percent from April 22, 2009 to March 4, 2012, as there is no evidence indicating that, during that time period, the Veteran was hospitalized for ketoacidosis or hypoglycemia or saw a diabetic treatment provider twice monthly.  Treatment records show less frequent visits for diabetes mellitus and, during his hearing, the Veteran admitted he saw a provider every one or two months.  He also stated that he went to an emergency room once when he thought he had low blood glucose, the date of which he could not recall, but that a doctor diagnosed low blood pressure, and not ketoacidosis or hypoglycemia. 

The Board finds that the evidence supports the assignment of a 40 percent rating, but not higher, for diabetes mellitus from April 22, 2009, but not earlier, to March 4, 2012.  The Board finds that the preponderance of the evidence is against the assignment of a higher rating for that period.

From March 5, 2012

Based on the treatment records and findings noted in reports of VA examinations conducted in March 2012 and February 2017, the Board finds that a rating in excess of 40 percent is not assignable for diabetes mellitus as of March 5, 2012.  According to those reports, the Veteran has not been hospitalized for ketoacidosis or hypoglycemia and sees a diabetic treatment provider less than twice monthly.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 40 percent for diabetes mellitus as of March 5, 2012.


ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.

Entitlement to an initial 70 percent rating, but not greater, for PTSD, from September 20, 2006, to November 17, 2011, is granted.  

Entitlement to an initial 100 percent rating for PTSD, from November 17, 2011, but not earlier, to March 8, 2012, is granted.  

Entitlement to an initial rating in excess of 20 percent for diabetes mellitus with erectile dysfunction and hypertension, prior to April 22, 2009, is denied.  

Entitlement to a 40 percent rating, but not greater, for diabetes mellitus with erectile dysfunction and hypertension, from April 22, 2009, but not earlier, to March 4, 2012, is granted.  

Entitlement to a rating in excess of 40 percent for diabetes mellitus with erectile dysfunction and hypertension, as of March 5, 2012, is denied.  


REMAND

The Board regrets the delay that will result from remanding rather than immediately deciding the claim of entitlement to increased initial ratings for bilateral cataracts, but additional action is needed before the Board can proceed.

VA has provided the Veteran VA examinations during the course of this appeal, but the reports of those examinations are incomplete to decide this claim.  The Veteran is claiming that his eyes have worsened, but largely due to glaucoma, which requires the use of prescription drops.  Examiners have confirmed that the Veteran has glaucoma and other eye abnormalities, in addition to service-connected cataracts.  However, it is unclear which of those eye conditions may be related to the Veteran's service or other service-connected disabilities, including the cataracts.  That information is critical because, according to VA's rating schedule, glaucoma is rated under a different Diagnostic Code than cataracts.   

Accordingly, this claim is REMANDED for the following action:

1.  Schedule the Veteran for a VA eye examination.  The examiner should review all pertinent evidence of record, including service medical records, post-service medical records and eye diagnoses, and the Veteran's March 2016 hearing testimony.  The examiner should record in detail the Veteran's history of eye problems.  The examiner should then diagnose all eye disorders found on examination or which were diagnosed during the course of this appeal.  With regard to each eye disorder, the examiner should:  (a) indicate whether it is related to service or a service-connected disability, to include the bilateral cataracts or diabetes mellitus; (b) identify all associated symptoms; and (c) describe the severity of the disability, including the extent to which it interferes with the Veteran's ability to function.  If the symptomatology of one eye disorder is not distinguishable from that of another, the examiner should indicate that in the report.  The examiner should also offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that from January 13, 2006, to July 22, 2007, the Veteran's service-connected eye disability was as severe as shown on July 23, 2007.  The examiner should provide a rationale for all opinions expressed, including by citing to the record.

2.  Then, readjudicate the claim.  If the rating schedule does not contemplate all eye symptomatology shown to exist, consider whether the claim should be referred for extraschedular consideration.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


